DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the source of lift and the source of propulsion in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the source of lift and the source of propulsion is not discussed in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrases “source of lift” and “source of propulsion” are not discussed in the specification, creating uncertainty as to the metes and bounds of the applicant’s claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Costello et al. (US 10,670,473).
In re. claim 1, Costello teaches a deicing apparatus for aircraft, comprising: at least one passive vortex tube (204) adapted to be mounted at a location or adjacent a component (chamber (234)) (fig. 2) of an aircraft (aircraft gas turbine engine) (100) (fig. 1) and adapted to heat the component (col. 5, ln. 35-46), in combination with an aircraft wing (sensor body (202) wing shaped in figures 4-5) that comprises at least one of a source of lift (240) and a source of propulsion (240) for the aircraft wherein the at least one vortex tube is mounted in the aircraft wing (fig. 2).
In re. claim 4, Costello teaches the aircraft wing comprises a stationary wing (col. 2, ln. 32-45).
In re. claim 6, Costello teaches the aircraft wing includes at least one heat conduction passage (e.g. conical nozzle (228) conducts the heat to outlet (230)).
In re. claim 7, Costello teaches the deicing apparatus of claim 6, wherein the aircraft wing further includes at least one heat spreading apparatus (e.g. exhaust holes (212) spread the heat away from the sensor body (202), or alternatively, outlet (230), which spreads the heat away from the nozzle (228)).
In re. claim 8, Costello teaches a heat transfer device (e.g. outlet (230) transfers the heat away from the nozzle (228)) separate from the heat spreading apparatus (212).
In re. claim 9, Costello teaches the deicing apparatus of claim 7, further including a heat transfer device (e.g. swirl chamber (226) transfers heat into the vortex tube) combined with the heat spreading apparatus (230).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Costello.

In re. claims 5 and 15, Costello fails to disclose a plurality of vortex tubes is disposed in the aircraft wing.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Costello to have a plurality of vortex tubes disposed in the aircraft wing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so allows for multiple exit streams of hot air, enabling multiple surfaces to be heated simultaneously.
In re. claim 10, Costello fails to disclose the vortex tube is disposed adjacent to a leading edge of the aircraft wing (fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Costello to have the vortex tube disposed adjacent to a leading edge of the aircraft wing, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).  Doing so results in the predictable result of providing warmer air at the leading edge.

Claims 11-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Costello in view of Sikorsky (US 2,606,728).

In re. claim 11, Costello teaches a method of deicing a component (202) (fig. 2) of an aircraft (aircraft gas turbine engine) (100) (fig. 1), the method comprising the steps of: providing at least one passive vortex tube (204) at a first location in the aircraft component (fig. 2); providing a heat spreading apparatus (back side of sensor body (202) to which hot stream (222) flows) at a second location in the aircraft component (inner portion of back side); operating the aircraft to provide high velocity air to an inlet (236) of the at least one vortex tube to develop heated air (222) (col. 3, ln. 47-63); delivering the heated air to the heat spreading apparatus (fig. 2); and transferring the heated air through the heat spreading apparatus to the aircraft component (hot stream (222) adds heat to the sensor body).
Costello fails to disclose wherein the heat spreading apparatus is operable by heat conduction, and transferring the heated air through the heat spreading apparatus by conductive heat transfer to the aircraft component.
Sikorsky teaches a heat spreading apparatus (fins (55)) in the aircraft component (22) (fig. 5) is operable by heat conduction (via fin arrangement), and transferring the heated air through the heat spreading apparatus by conductive heat transfer to the aircraft component (22) (col. 3, ln. 4-15).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Costello to incorporate the teachings of Sikorsky to transfer the heated air through the heat spreading apparatus in the aircraft component by conductive heat transfer to the aircraft component, for the purpose of providing greater heat absorption to the aircraft component.
In re. claim 12, Costello as modified by Sikorsky (see Costello) teach the deicing apparatus in combination with an aircraft wing (sensor body (202) wing shaped in figures 4-5) wherein the at least one vortex tube (204) is mounted in the aircraft wing (fig. 4).
In re. claim 14, Costello as modified by Sikorsky (see Costello) teach the aircraft wing comprises a stationary wing (col. 2, ln. 32-45).
In re. claim 15, Costello as modified by Sikorsky fail to disclose a plurality of vortex tubes is disposed in the aircraft wing.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Costello as modified by Sikorsky to have a plurality of vortex tubes disposed in the aircraft wing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so allows for multiple exit streams of hot air, enabling multiple surfaces to be heated simultaneously.
In re. claim 16, Costello as modified by Sikorsky (see Costello) teach the deicing apparatus of claim 11, wherein the aircraft wing includes at least one heat conduction passage (e.g. conical nozzle (228) conducts the heat to outlet (230)).
In re. claims 17-18, Costello as modified by Sikorsky (see Costello) teach including a heat transfer device (e.g. outlet (230) transfers the heat away from the nozzle (228)) separate from the heat spreading apparatus (fins (55) in Sikorsky).
In re. claim 19, Costello as modified by Sikorsky (see Costello) teach the deicing apparatus of claim 7, further including a heat transfer device (heat transferred out of sensor body via holes (212)) combined with the heat spreading apparatus (fins (55) in Sikorsky).
Allowable Subject Matter
Claims 3 and 13 are allowed.
Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
Applicant argues Unlike the deicing apparatus of claims 1 and 4-10 as amended, the body of Costello et al. includes: "curved side surfaces between the leading and trailing edges symmetric about a centerline of the sensor assembly 180 that runs from the leading edge to the trailing edge." (column 4, lines 55-58 of Costello et al.) Such an airfoil is incapable of developing lift or propulsion, and thus could in no way be considered a structure that comprises a source of either effect. The same is true of the airfoil shape of FIG. 5 of Costello et al.
The examiner notes that the claimed “source of lift” and “source of propulsion” is not defined anywhere in the applicant’s specification.  Air is well known in the aircraft industry to provide lift when passing around an airfoil shape, and propulsion when combined with fuel in an aircraft engine.  As Costello clearly provides air as shown with element (240) in figure 2, the argument is considered non-persuasive.
Applicant’s arguments with respect to claims 11-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647